Case: 4:17-cr-00310-RLW Doc. #: 318 Filed: 05/27/20 Page: 1 of 2 PageID #: 1303


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                 Plaintiff,                    )
                                               )
            v.                                 )          No. 4:17-CR-310 RLW
                                               )
ROBERT HILL,                                   )
                                               )
                 Defendant.                    )

                                           ORDER

       This matter is before the Court on the Report and Recommendation and Order of United

States Magistrate Judge Shirley Padmore Mensah (ECF No. 303). The Court notes that Defendant

Hill is self-represented as of January 8, 2020, with his former appointed counsel now appointed

only as stand-by counsel (ECF No. 280).

       Defendant Hill filed a Motion to Suppress Evidence seized on February 19, 2016 (ECF No.

270), and Motion to Suppress Evidence seized on May 23, 2013 (ECF No. 274), through appointed

counsel, and filed a Motion to Suppress Evidence Obtained and Derived From "Facially

Insufficient Title III" Wiretap Warrants and request for a Franks 1 hearing (ECF No. 288), and

Motion for a Due Process Hearing for the Release of Seized Assets (ECF No. 289), on his own

behalf. The Government filed a Response in Opposition to Defendant Hill's Pretrial Motions,

opposing each Motion (ECF No. 292).

        Pursuant to 28 U.S.C. § 636(b), this matter was referred to Judge Mensah, who filed a

Report and Recommendation and Order on April 7, 2020. Neither party submitted objections to

the Report and Recommendation within the fourteen (14) day period allowed pursuant to 28 U.S.C.

§ 636(b)(1 ).


        1
         Franks v. Delaware, 438 U.S. 154 (1978).
Case: 4:17-cr-00310-RLW Doc. #: 318 Filed: 05/27/20 Page: 2 of 2 PageID #: 1304


       The Magistrate Judge recommends that Defendant Hill's Motion to Suppress Evidence

seized on February 19, 2016 (ECF No. 270), Motion to Suppress Evidence seized on May 23, 2013

(ECF No. 274), Motion to Suppress Evidence Obtained and Derived From "Facially Insufficient

Title III" Wiretap Warrants and request for a Franks hearing (ECF No. 288), and Motion for a

Due Process Hearing for the Release of Seized Assets (ECF No. 289), all be denied. After de

novo review of this matter, this Court adopts the Magistrate Judge's recommendations.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of United States

Magistrate (ECF No. 303) is SUSTAINED, ADOPTED, and INCORPORATED herein.

       IT IS FURTHER ORDERED that Defendant's Motion to Suppress Evidence seized on

February 19, 2016 (ECF No. 270) is DENIED.

       IT IS FURTHER ORDERED that Defendant's Motion to Suppress Evidence seized on

May 23, 2013 (ECF No. 274) is DENIED.

       IT IS FURTHER ORDERED that Defendant's Motion to Suppress Evidence Obtained

and Derived From "Facially Insufficient Title III" Wiretap Warrants and request for a Franks

hearing (ECF No. 288) is DENIED.

       IT IS FURTHER ORDERED that Defendant's Motion for a Due Process Hearing for the

Release of Seized Assets (ECF No. 289) is DENIED.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE


Dated this d . y of May, 2020.


                                               2
